DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in response to the Applicant’s filing on 6/04/2020. Claims 1–4 and 8–10 have been amended. Claims 1–10 are pending and are examined below.

Priority
Acknowledgement is made of Applicant’s claim of foreign priority to CN201711292990.0, filed on 12/26/2017.

Claim Objections
Claims 1–6 and 8–10 are objected to because of claim informalities.

As to claim 1, claim elements “the traction motor,” “the corresponding torque,” and “current available power of the supercapacitor” lack antecedent basis.
As to claim 2, claim elements “the state of the generator,” “the real-time output voltage of the generator,” and “the real-time output current of the generator” lack antecedent basis. Continuing, claim element “the first control module is configured to … controls” is a grammatical typo; the claim element should rather read: “the first control module is configured to … control.”
As to claim 3, claim elements “the state of the DC/DC converter,” “the real-time output voltage of the rectifier,” and “the real-time output current of the rectifier” lack antecedent basis.
As to claim 4, claim limitations “the state of the supercapacitor,” “the real-time output voltage of the supercapacitor,” and “the real-time output current of the supercapacitor” lack antecedent basis
As to claim 5, claim element “the on-board load” lacks antecedent basis.
As to claim 6, claim element “the regenerative braking energy” lacks antecedent basis. Furthermore, claim element “is standby” contains a typo.
As to claim 8, claim elements “the power supply” and “the low-speed operation” lack antecedent basis.
As to claim 9, claim elements “the power of the internal electric power pack” and “the power of the supercapacitor” lack antecedent basis.
As to claim 10, claim elements “the regenerative braking electricity” and “the power supply” lack antecedent basis. Furthermore, claim elements “a energy management module,” “a internal electric power pack,” and “a inverter” contain a typo.
Appropriate correction is required. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitations are: “an energy module configured to,” “first control module … configured to,” “second control module … configured to,” “third control module … configured to” in claims 1–10, respectively. 
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
Because these claim limitation(s) are being interpreted under 35 U.S.C.
112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitation(s) interpreted under 35
U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend
the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or
pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to
perform the claimed function); or (2) present a sufficient showing that the claim
limitation(s) recite(s) sufficient structure to perform the claimed function so as to
avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112,
sixth paragraph.

Claim Rejection(s)—35 U.S.C. § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1–10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 

As to claims 1 and 10, claim element “energy management module … configured to” is a limitation that invokes 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph. There is no corresponding structure described in the specification as performing the claimed function. The disclosure at most mentions: “the energy management module includes a plurality of control modules which communicate with respective components by MVBs [multi-vehicle busses].” Disclosure PGPUB, ¶ 48. However, this is not sufficient structure to perform the claimed functions as there is no disclosure of the structure of the control modules. Therefore, claims 1 and 10 are rejected under 35 U.S.C. § 112(a) or 35 U.S.C. § 112 (pre-AIA ), first paragraph. 
Examiner notes claims 2–9 depend from claim 1 and are hence rejected under § 112(a) based at least upon their dependency on a rejected base claim. 

As to claim 2, claim element “first control module … configured to” is a limitation that invokes 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph. There is no corresponding structure described in the specification as performing the claimed function. The disclosure at most mentions: “The internal electric power pack is equipped with a control machine case.” Id, ¶ 33. However, this is not sufficient structure to perform the claimed functions as there is no disclosure of the structure of the control machine case. Therefore, claim 2 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph. 
	Examiner notes claims 3–4 depend on claim 2 and are hence rejected under § 112(a) based at least upon their dependency on a rejected base claim.

As to claim 3, claim element “second control module … configured to” is a limitation that invokes 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph. There is no corresponding structure described in the specification as performing the claimed function. The disclosure at most mentions: “The rectifier is internally equipped with a control module, its input end is equipped with a contactor, and its output end is equipped with a voltage sensor and a current sensor.” Id, ¶ 34. However, this is not sufficient structure to perform the claimed functions as it is a mere description of how what components the module is connected to.
	Examiner notes claim 4 depends on claim 3 and is hence rejected under § 112(a) based at least upon its dependency on a rejected base claim.

As to claim 4, claim element “third control module … configured to” is a limitation that invokes 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph. There is no corresponding structure described in the specification as performing the claimed function. The disclosure at most mentions: “The supercapacitor is internally equipped with a control module, and its output end is equipped with a voltage sensor and a current sensor, a fuse and a contactor.” Id, ¶ 35. However, this is not sufficient structure to perform the claimed functions as it is a mere description of what components the module is connected to.

Appropriate correction is required.

In light of the above, claims 1–10 are rejected under 35 U.S.C. § 112(a) or 35 U.S.C. § 112 (pre-AIA ), first paragraph. 
	Appropriate correction is required. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1–10 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. § 112, the applicant), regards as the invention. 

As to claims 1 and 10, claim element “energy management module … configured to” is a limitation that invokes 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph. The disclosure at most mentions: “the energy management module includes a plurality of control modules which communicate with respective components by MVBs [multi-vehicle busses].” Disclosure PGPUB, ¶ 48. However, this is not sufficient structure to perform the claimed functions as there is no disclosure of the structure of the control modules. Therefore, claims 1 and 10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph. 
Examiner notes claims 2–9 depend from claim 1.
	Therefore, claims 1–10 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), first paragraph.
Appropriate correction is required. 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

As to claim 1, claim limitation “the inverter … sets an envelope curve … to control the traction motor” is vague and indefinite. First, it is not clear from the disclosure how an inverter may set an envelope curve. At most, it appears that the fourth control module pertaining to the inverter may be responsible for performing this function. See Disclosure, FIG. 1. However, there is no description of any structure for the fourth control module to perform this function, and it is difficult to reconcile how a typical inverter known in the art may perform this function. Continuing, it is also unclear how setting an envelope curve may enable an inverter to control the traction motor. As mentioned above, it appears that the fourth control module pertaining to the inverter may be responsible for performing this function, but there is no description of any structure for the fourth control module to perform this function, and it is difficult to reconcile how a typical inverter known in the art may perform this function. In fact, it is unclear if the inverter is setting an envelope curve that a vehicle controller may subsequently utilize to control the traction motor. In light of the above, it is unclear what is being claimed in light of Applicant’s original disclosure.
	Examiner notes that claims 2–9 depend on claim 1.
	As to claim 6, the claim limitation “the internal electric power pack runs at idle speed” is vague and indefinite. It is unclear how a power pack, a battery, or the like can perform the function of running at an idle speed. In the art, the function of running at an idle speed is reserved for components such as an internal combustion engine. In light of the above, it is unclear what is being claimed in light of Applicant’s original disclosure.
	Finally, the claim limitation “the supercapacitor quickly recovers” is vague and indefinite. It is unclear as to what reference of time the supercapacitor will quickly recover, or what time period constitutes a recovery as being quick. In light of the above, it is unclear what is being claimed in light of Applicant’s original disclosure.
	As to claim 7, the claim limitation “the internal electric power pack runs at idle speed” is vague and indefinite for at least the same reasons outlined above in the rejection of claim 6. 
	Continuing, the claim limitation “when the train is in an inert mode or a static mode … maintain the current running speed of the train” is vague and indefinite. It is unclear how to reconcile an inert or a static mode with a running speed of the train, as the speed of the train is presumably zero in an inert or static mode. In light of the above, it is unclear what is being claimed in light of Applicant’s original disclosure.
	As to claim 8 the claim limitation “low-speed operation” is vague and indefinite. It is unclear to what reference an operation may be considered a low-speed operation, and there is no indication in the specification as what constitutes an operation as being low-speed. Examiner notes that a § 112(b) rejection is possible if the scope of the relative term is not understood when read in light of the specification. See MPEP § 2173.05(b)(I). The scope of the relative term is not understood because there is no description of a basis as to what the speed can be considered “low” to in either the claims or the disclosure.  In light of the above, it is unclear what is being claimed in light of Applicant’s original disclosure.
	As to claim 9, the claim limitations “the power of the internal electric power pack is 360 to 390 kW” and “the power of the supercapacitor is 300 to 450 kW” are vague and indefinite. Namely, it is unclear what power is being referred to, such as output power, input power, stored power, or the like. The broadest reasonable interpretation of this limitation is output or input power of the respective components, as stored power is characterized as kWh. 
	As to claim 10, the claim limitation “supplying a internal electric power pack and the supercapacitor supply power to a inverter together” is vague and indefinite. The claim limitation is grammatically confusing and it is difficult to parse what the Applicant is attempting to claim. The broadest reasonable interpretation of this claim is controlling an internal electric power pack and the supercapacitor to supply power to an inverter together. In light of the above, it is unclear what is being claimed in light of Applicant’s original disclosure.
	Continuing, the claim limitation “controlling … the internal electric power pack to run at idle speed” is vague and indefinite for at least the same reasons outlined in the rejection of claim 7.
	Finally, the claim limitations “controlling a rectifier to be turned on” and “when the train is in an inert or static mode, controlling … the rectifier to operate” are vague and indefinite. A rectifier is an electrical device comprising a circuit with diodes that converts alternating current into direct current. It is unclear how such a device can be turned on or operated as it is merely a circuit that will function when electricity is provided to it. The broadest reasonable interpretation of this claim is controlling the energy management module as to provide power to a rectifier. Moreover, it is difficult to parse how a rectifier will operate when the train is in an inert or static mode, as the train will presumably not be moving and thus not providing energy to the rectifier. The broadest reasonable interpretation of this claim is that the rectifier is operational in an inert or static mode. In light of the above, it is unclear what is being claimed in light of Applicant’s original disclosure.
	Appropriate correction is required.

Claim Rejections—35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Rejection of Claim 1
Claim 1 is rejected under 35 U.S.C. § 103 as being unpatentable over Kumar  (US20070142985A1; from here on referred to as Kumar ’985) in view of Kojima (US6166512A) and in view of Takabayashi et al. (US20160052399A1; from here on referred to as Takabayashi).

As to claim 1, Kumar ‘985 discloses a hybrid power supply system of a diesel multiple unit, the hybrid power supply system comprising:
an energy management module, configured to receive respective current voltage, current, actual available power, and current output power sent by an internal electric power pack, a rectifier, a supercapacitor, and an inverter for energy management (Energy management system 502– see at least ¶ 59, FIG. 5.);
the internal electric power pack, configured to send its own working parameters to the energy management module, and at the same time transmit energy and its own capability parameters to the rectifier (Energy Capture & Storage 204; e.g., a battery subsystem – see at least ¶ 41, FIG. 5. “Energy storage 204 may be configured to provide an intelligent control interface [i.e., the internal electric power pack provides own working parameters via the intelligent control interface] with energy management system 502.” (¶ 62). “Energy management processor 506 may also determine the power storage requirement [of the energy capture & storage 204] as a function of an amount of primary electric power available from the prime mover power source 104 [i.e., rectifier].” (¶ 64, FIG. 5). That is, as further highlighted by FIG. 5, the internal electric power pack interacts (i.e., sends energy; own capability parameters; etc.) with the rectifier through the energy management system 502.);
the rectifier, configured to send its own working parameters to the energy management module, and at the same time transmit energy and its own capability parameters to the inverter (A prime mover power source 104; e.g., an alternator/rectifier converter – see at least ¶ 56, FIG. 5. “Energy management processor 506 may also determine the power storage requirement as a function of an amount of primary electric power available from the prime mover power source 104 [i.e., rectifier].” (¶ 64). See also FIG. 5, which displays that the rectifier sends energy to the inverter.);
	the supercapacitor, configured to send its own working parameters to the energy management module, and at the same time transmit energy and its own capability parameters to the inverter (Energy Capture & Storage 204; e.g. an ultra-capacitor subsystem – see at least ¶ 41, FIG. 5. Examiner notes that the energy capture & storage system 204 may comprise both an internal electric power pack and a supercapacitor, as Kumar ‘985 discloses: “The overall capture and storage capabilities are preferably extended beyond the limits of … a battery subsystem operating alone. Such synergies can be extended to combinations of other storage subsystems, such as a battery and ultra-capacitor in combination.” ¶ 41. “Energy storage 204 may be configured to provide an intelligent control interface [i.e., the supercapacitor provides own working parameters via the intelligent control interface] with energy management system 502.” (¶ 62). See also FIG. 5, which shows that the energy capture & storage 204 (i.e., the supercapacitor) sends energy to the inverter.);
the inverter, configured to send its own working parameters to the energy management module, and at the same time supply the output electricity of the internal electric power pack and the supercapacitor to a traction motor to monitor the working state of the traction motor (Inverter 106 – see at least ¶ 56, FIG. 5. See also FIG. 5, which shows that energy received from the energy capture & storage 204 goes through the inverter to the traction motors 108. “Energy management processor 506 permits energy storage 204 to supply secondary electric power to inverters 106 until either (a) the demand for power terminates or (b) energy storage 204 is completely depleted..” That is, the energy management module utilizes working parameters of the inverter during control. (¶ 63).); 
the inverter, according to the dynamic performance of the hybrid power supply system, controls the traction motor to output the corresponding torque (“Each locomotive traction motor 108 provides the necessary motoring force [i.e., torque] to an associated plurality of locomotive wheels 109 to cause the locomotive to move.” That is, the traction motors are controlled in a manner to output a corresponding torque. (¶ 56). “Energy storage 204 provides secondary electric power (e.g. to a traction bus connected to inverters 106 to assist in motoring) in response to the power transfer requirement [i.e., dynamic performance].” That is, power is provided to the inverter according to a parameter of dynamic performance. (¶ 63, FIG. 5). Examiner notes that the energy capture and storage 204 may function as the inverter, as—from what can be best understood from the disclosure—the control module of the inverter is responsible for performing the claimed function. Indeed, the written description discloses, “the energy management module includes a plurality of control modules which communicate with respective components by MVBs” – Disclosure PGPUB ¶ 48. Hence, the control module of the inverter may be considered as part of the energy management module. Therefore, an energy management module which performs the claimed function reads on the claimed limitation); 
the energy management module, according to the current available power of the supercapacitor, calculates a required output power and sends a command of the required output power to the rectifier (“Energy is discharged, up to the maximum rate, whenever there is a motor demand (limited to and not exceeding the actual demand) until the energy storage medium is completely discharged/empty.” That is, a required output power may be calculated based on energy stored in the energy capture & storage system, which may comprise a supercapacitor. See at least ¶ 75, FIG. 6A.); and 
	the rectifier, according to the command of the energy management module, controls the internal electric power pack to output corresponding power (“The electrical power stored in energy capture and storage 204 may be selectively supplied (e.g., via lines 210) to the energy tender traction motors 208.” See at least ¶ 43, FIGS. 2, 5. Examiner notes that the energy capture and storage 204 may function as the rectifier, as—from what can be best understood from the disclosure—the control module of the rectifier is responsible for performing the claimed function. Indeed, the written description discloses, “the energy management module includes a plurality of control modules which communicate with respective components by MVBs” – Disclosure PGPUB ¶ 48. Hence, the control module of the rectifier may be considered as part of the energy management module. Therefore, an energy management module which performs the claimed function reads on the claimed limitation.). 
Kumar ‘985 fails to explicitly disclose:
when the train is running, the energy management module sends a level signal of a master controller of the train to the inverter, and the inverter, according to the received level signal of the master controller, sets an envelope curve of train speed versus traction force to control the traction motor to output the corresponding torque; at the same time, the inverter, according to the voltage and current values acquired at the input end, calculates and sends a current actual demanded power to the energy management module.
However, Kojima teaches: 
when the train is running, the energy management module sends a level signal of a master controller of the train to the inverter, and the inverter, according to the received level signal of the master controller, sets an envelope curve of train speed versus traction force to control the traction motor to output the corresponding torque; at the same time, the inverter, according to the voltage and current values acquired at the input end, calculates and sends a current actual demanded power to the energy management module (“The input voltage of the direct current power [i.e., the demanded power] supplied to the VVVF inverter 14 will be as shown in FIG. 2C … Through inversion into the alternating current power by the VVVF inverter 14 [i.e., the inverter], the driving force control of the induction motor 15 [i.e., the traction motor] at the time of power run is conducted … The induction motor 15 is controlled so as to output a torque corresponding to the target value command Signal 18 that is instructed by the output control means 19.” That is, a master controller, based on demanded power, may send a level signal to an inverter as to control a traction motor to output a corresponding torque. See at least col. 3, ll. 1–15, FIG. 1. Continuing, see at least col. 2, ll. 54–68, FIG. 2A, which discuss and show, respectively, an envelope curve of train speed versus traction force which may be used to control the traction motor to output the corresponding torque).
Kumar ‘985 discloses a hybrid power system comprising an energy management module, an internal electric power pack, a rectifier, a supercapacitor, and an inverter; wherein the system is configured to output a calculated demanded power to a motor. Kojima teaches calculating a demanded power according to an envelope curve of train speed versus traction force, and sending a level signal of a master controller as to output the demanded output power through an inverter to a motor.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kumar ‘985 and include the feature of: when the train is running, the energy management module sends a level signal of a master controller of the train to the inverter, and the inverter, according to the received level signal of the master controller, sets an envelope curve of train speed versus traction force to control the traction motor to output the corresponding torque; at the same time, the inverter, according to the voltage and current values acquired at the input end, calculates and sends a current actual demanded power to the energy management module—as taught by Kojima—because these features are well-known in the art. First, utilizing a master controller to send control signals is a well-known feature in the art for performing control of a hybrid power supply system. Such a controller enables automatic control of the system, thereby enhancing at least efficiency of the system. Second, setting an envelope curve of train speed versus traction force is well-known in the art. Indeed, such an envelope curve is commonly used in locomotive control as to ensure optimum performance of the locomotive. Finally, sending a demanded power to an energy management module is well-known in the art. Usually, the main function of energy management modules in the art is for controlling power in such a way as to ensure optimum performance of the motor. Accordingly, the incorporation of these features enhance energy management of a hybrid power supply system.
The combination of Kumar ‘985 and Kojima fails to explicitly disclose setting an envelope curve of train speed versus regenerative braking force.
However, Takabayashi teaches setting an envelope curve of train speed versus regenerative braking force (See at least ¶¶ 23–25, FIGS. 2A,B.)
Kumar ‘985 discloses a hybrid power system comprising an energy management module, an internal electric power pack, a rectifier, a supercapacitor, and an inverter; wherein the system is configured to output a calculated demanded power to a motor. Kojima teaches calculating a demanded power according to an envelope curve of train speed versus traction force, and sending a level signal of a master controller as to output the demanded output power through an inverter to a motor. Takabayashi teaches setting an envelope curve of train speed versus regenerative braking force.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Kumar ‘985 and Kojima with the feature of: setting an envelope curve of train speed versus regenerative braking force—as taught by Takabayashi—because this feature is a useful feature in the art. This feature both enables the incorporation of regenerative braking into the overall braking functionality of a locomotive, thus enhancing the braking capabilities and energy management of the locomotive. Furthermore, the envelope curve ensures an optimum balance of regenerative braking and normal (e.g., air) braking according to the locomotive’s speed. Accordingly, the incorporation of this feature enhances energy management of a hybrid power supply system.

Rejection of Claim 2
Claim 2 is rejected under 35 U.S.C. § 103 as being unpatentable over Kumar ‘985 in view of Kojima and in view of Takabayashi as applied to claim 1 above, further in view of Ikeda et al. (US20170182907A1; from here on referred to as Ikeda) and in view of Donnelly et al. (US20060266256A1; from here on referred to as Donnelly).
As to claim 2, Kumar ‘985 discloses: 
wherein the internal electric power pack comprises a first control module (Energy management processor 506 – See at least ¶ 61.);
	a generator connected to a diesel engine (An alternator/rectifier 104 – See at least ¶ 3; FIG. 1a, 5. Examiner notes that an alternator is a form of generator.);
	the first control module is configured to control the internal electric power pack to output corresponding power according to the command of the rectifier (“The electrical power stored in energy capture and storage 204 may be selectively supplied (e.g., via lines 210) to the energy tender traction motors 208.” See at least ¶ 43, FIGS. 2, 5. Examiner notes that the energy capture and storage 204 may function as the rectifier, as—from what can be best understood from the disclosure—the control module of the rectifier is responsible for performing the claimed function. Indeed, the written description discloses, “the energy management module includes a plurality of control modules which communicate with respective components by MVBs” – Disclosure PGPUB ¶ 48. Hence, the control module of the rectifier may be considered as part of the energy management module. Therefore, an energy management module which performs the claimed function reads on the claimed limitation.). 
	The combination of Kumar ‘985, Kojima, and Takabayashi fails to explicitly disclose: the first control module is connected to a first current sensor and a first voltage sensor; the first current sensor and the first voltage sensor are both connected to a generator; and the first control module is configured to monitor the state of the generator. 
However, Ikeda teaches: 
the first control module is connected to a first current sensor and a first voltage sensor (“The BMU 40 [i.e., the first control module] calculates a state of charge (SOC) of each battery module 20 on the basis of a detection result of the current sensor 30 (see FIG. 1). The SOC of each battery module 20 (or an SOC of each battery cell 21) may be calculated by the CMU 22 [i.e., a component of the first control module] on the basis of a detection result of the voltage sensor 23, for example.” See at least ¶ 33, FIG. 1.);
the first current sensor and the first voltage sensor are both connected to a generator (“The control target 80 may include a power generator that generates power and supplies the power to the battery unit 10.” That is, especially as highlighted by FIG. 1., a generator is connected to both the current and voltage sensors. See at least ¶ 38, FIG. 1.); and
the first control module is configured to monitor the state of the generator (“The power generator 210 … may be included as control targets in this case, and the power control apparatus 50 may control the power generator 210 … so that an electric current that flows into the battery unit 10 does not exceed the system maximum current Amax.” That is, the generator’s state (i.e., outputted electric current) is necessarily monitored as to prevent exceeding a maximum. See at least ¶ 98.). 
Kumar ‘985 discloses a first control module of an internal electric power pack, a generator, and the first control module is configured to control the power pack to output corresponding power. Kojima teaches calculating a demanded power according to an envelope curve of train speed versus traction force, and sending a level signal of a master controller as to output the demanded output power through an inverter to a motor. Takabayashi teaches setting an envelope curve of train speed versus regenerative braking force. Ikeda teaches a current sensor and a voltage sensor connected to a first control module and a generator, and the first control module is configured to monitor the state of the generator.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Kumar ‘985, Kojima, and Takabayashi with the feature of: the first control module is connected to a first current sensor and a first voltage sensor; the first current sensor and the first voltage sensor are both connected to a generator; and the first control module is configured to monitor the state of the generator—as taught by Ikeda—because they are well-known features in the art. Using current and voltage sensors for control in hybrid locomotives is known in the art because these current and voltage values of components, such as the generator, are measured for control of said components. Accordingly, the incorporation of these features enhance energy management of a hybrid power supply system.
The combination of Kumar ‘985, Kojima, Takabayashi, and Ikeda fails to explicitly disclose the first voltage sensor is configured to monitor the real-time output voltage of the generator; and the first current sensor is configured to monitor the real-time output current of the generator. 
However, Donnelly teaches the first voltage sensor is configured to monitor the real-time output voltage of the generator; and the first current sensor is configured to monitor the real-time output current of the generator (“The output power [from the alternator (i.e. generator)] to the DC bus may be monitored by a current transducer 204 and a voltage sensor 205.” See at least ¶ 82.). 
Kumar ‘985 discloses a first control module of an internal electric power pack, a generator, and the first control module is configured to control the power pack to output corresponding power. Kojima teaches calculating a demanded power according to an envelope curve of train speed versus traction force, and sending a level signal of a master controller as to output the demanded output power through an inverter to a motor. Takabayashi teaches setting an envelope curve of train speed versus regenerative braking force. Ikeda teaches a current sensor and a voltage sensor connected to a first control module and a generator, and the first control module is configured to monitor the state of the generator. Donnelly teaches the first voltage sensor is configured to monitor the real-time output voltage of the generator; and the first current sensor is configured to monitor the real-time output current of the generator.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Kumar ‘985, Kojima, Takabayashi, and Ikeda with the features of: the first voltage sensor is configured to monitor the real-time output voltage of the generator; and the first current sensor is configured to monitor the real-time output current of the generator—as taught by Donnelly—because it is a well-known feature in the art. Using current and voltage sensors for control in hybrid locomotives is known in the art because these current and voltage values of components, such as the generator, are measured for control of said components. Accordingly, the incorporation of these features enhance energy management of a hybrid power supply system.

Rejection of Claim 3
Claim 3 is rejected under 35 U.S.C. § 103 as being unpatentable over Kumar ‘985  in view of Kojima, in view of Takabayashi, in view of Ikeda, and in view of Donnelly as applied to claim 2 above, further in view of Tanaka (US20200168929A1), in view of Schulte et al. (US20090001732A1; from here on referred to as Schulte), and in view of Kumar et al. (US20100084916A1; from here on referred to as Kumar ‘916).

As to claim 3, Kumar ‘985 discloses wherein the rectifier comprises a control module (Energy management processor 506 – See at least ¶ 61. Examiner notes that the energy management processor 506 may function as the nth (i.e., first, second, etc.) control module as—from what can be best understood from the disclosure—the control module of the rectifier is responsible for performing the claimed function. Indeed, the written description discloses, “the energy management module includes a plurality of control modules which communicate with respective components by MVBs” – Disclosure PGPUB ¶ 48. Hence, the control module of the rectifier may be considered as part of the energy management module. Therefore, an energy management module which performs the claimed function reads on the claimed limitation.); and
	control the rectifier to output corresponding power according to the command of the energy management module (“The engine 102′ is responsive to the engine management processor 506′ to selectively supply the primary electric power to the traction bus 122.” See at least ¶ 144, FIGS. 14. Examiner notes that, as illustrated in FIG. 14., power supplied from the engine will necessarily go through a rectifier, which will subsequently output the corresponding power.).
	Kumar ‘985 fails to explicitly disclose a second control module. However, Kumar ‘985 discloses a control module that performs the function of a second control module. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the control module of Kumar ‘985 as the second control module, as doing so allows for individual control of the rectifier. 
	The combination of Kumar ‘985, Kojima, Takabayashi and Ikeda fails to explicitly disclose: a voltage sensor is configured to monitor the real-time output voltage of the rectifier; and a current sensor is configured to monitor the real-time output current of the rectifier.
	However, Donnelly teaches: a voltage sensor configured to monitor the real-time output voltage of the rectifier; and a current sensor configured to monitor the real-time output current of the rectifier (“Armature coils 201 generate an alternating current which is rectified by power diodes 20 …. The output power [from the rectifier] to the DC bus may be monitored by a current transducer 204 and a voltage sensor 205.” See at least ¶ 82.). 
	Kumar ‘985 discloses a control module of the rectifier, and controlling a rectifier to output corresponding power according to a command of an energy management module. Kojima teaches calculating a demanded power according to an envelope curve of train speed versus traction force, and sending a level signal of a master controller as to output the demanded output power through an inverter to a motor. Takabayashi teaches setting an envelope curve of train speed versus regenerative braking force. Ikeda teaches a current sensor and a voltage sensor connected to a first control module and a generator, and the first control module is configured to monitor the state of the generator. Donnelly teaches measuring the output current and voltage of a rectifier with a current sensor and a voltage sensor, respectively. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Kumar ‘985, Kojima, Takabayashi, and Ikeda with the features of: a voltage sensor configured to monitor the real-time output voltage of the rectifier; and a current sensor configured to monitor the real-time output current of the rectifier—as taught by Donnelly—because it is a well-known feature in the art. Using current and voltage sensors for control in hybrid locomotives is known in the art because these current and voltage values of components, such as the rectifier, are measured for control of said components. Accordingly, the incorporation of these features enhance energy management of a hybrid power supply system.
	The combination of Kumar ‘985, Kojima, Takabayashi, Ikeda, and Donnelly fails to explicitly disclose: the control module is connected to a voltage sensor and a current sensor; the voltage sensor and the current sensor are both connected to a DC/DC converter; and the control module is configured to monitor the state of the DC/DC converter.
	However, Tanaka teaches the control module is connected to a voltage sensor and a current sensor; the voltage sensor and the current sensor are both connected to a DC/DC converter; and the control module is configured to monitor the state of the DC/DC converter (Tanaka discusses a diagnostic sensor of a DC/DC converter to detect the current and the voltage on the primary and secondary sides of the DC/DC converter. See at least ¶ 132.).
	Kumar ‘985 discloses a control module of the rectifier, and controlling a rectifier to output corresponding power according to a command of an energy management module. Kojima teaches calculating a demanded power according to an envelope curve of train speed versus traction force, and sending a level signal of a master controller as to output the demanded output power through an inverter to a motor. Takabayashi teaches setting an envelope curve of train speed versus regenerative braking force. Ikeda teaches a current sensor and a voltage sensor connected to a control module and a generator, and the control module is configured to monitor the state of the generator. Donnelly teaches measuring the output current and voltage of a rectifier with a current sensor and a voltage sensor, respectively. Tanaka teaches a current sensor and a voltage sensor connected to DC/DC converter, wherein the sensors monitor the state of the DC/DC converter. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Kumar ‘985, Kojima, Takabayashi, Ikeda, Tanaka, and Donnelly with the features of: the voltage sensor is configured to monitor the real-time output voltage of the rectifier; and the current sensor is configured to monitor the real-time output current of the rectifier —as taught by Tanaka—because it is a well-known feature in the art. Using current and voltage sensors for control in hybrid locomotives is known in the art because these current and voltage values of components, such as the DC/DC converter, are measured for control of said components. Accordingly, the incorporation of these features enhance energy management of a hybrid power supply system.
The combination of Kumar ‘985, Kojima, Takabayashi, Ikeda, Tanaka, and Donnelly fails to explicitly disclose a second voltage sensor and a second current sensor connected to a DC/DC converter and configured to monitor the real-time output voltage and current of the rectifier, respectively. However, Donnelly teaches measuring the output current and voltage of a rectifier with a current sensor and a voltage sensor, respectively; and Tanaka teaches a current sensor and a voltage sensor connected to DC/DC converter, wherein the sensors monitor the state of the DC/DC converter. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include a second voltage sensor and a second current sensor that perform the functions of the sensors taught by Donnelly and Tanaka because doing so would enable a control system to both monitor and control the rectifier and the DC/DC converter in a more effective manner. 
The combination of Kumar ‘985, Kojima, Takabayashi, Ikeda, Tanaka, Donnelly, and Tanaka fails to explicitly disclose: the DC/DC converter is connected to an AC/DC converter.
However, Schulte teaches: the DC/DC converter is connected to an AC/DC converter (The generator voltage stabilization system 100 includes one or more DC/DC and/or DC/AC controller circuits 175, 180 that receive varying power levels from one or more generators 110 (via rectifier(s) 120 [i.e., a rectifier is analogous to an AC/DC converter]).” See at least ¶ 10, FIG. 1.). 
	Kumar ‘985 discloses a control module of the rectifier, and controlling a rectifier to output corresponding power according to a command of an energy management module . Kojima teaches calculating a demanded power according to an envelope curve of train speed versus traction force, and sending a level signal of a master controller as to output the demanded output power through an inverter to a motor. Takabayashi teaches setting an envelope curve of train speed versus regenerative braking force. Ikeda teaches a current sensor and a voltage sensor connected to a first control module and a generator, and the first control module is configured to monitor the state of the generator. Donnelly teaches measuring the output current and voltage of a rectifier with a current sensor and a voltage sensor, respectively. Tanaka teaches a current sensor and a voltage sensor connected to DC/DC converter, wherein the sensors monitor the state of the DC/DC converter. Schulte teaches the DC/DC converter is connected to an AC/DC converter. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Kumar ‘985, Kojima, Takabayashi, Ikeda, Tanaka, Donnelly, and Tanaka with the feature of: the DC/DC converter is connected to an AC/DC converter—as taught by Schulte—because it is a useful feature in the art. A DC/DC converter may be used in conjunction with an AC/DC converter as to stabilize voltage generated by a generator, hence making the voltage more suitable and optimal for provision to a motor. Accordingly, the incorporation of this feature enhances energy management of a hybrid power supply system.
	The combination of Kumar ‘985, Kojima, Takabayashi, Ikeda, Tanaka, Donnelly, Tanaka, and Schulte fails to explicitly disclose the AC/DC converter is connected to the generator through a first contactor. 
	However, Kumar ‘916 teaches the AC/DC converter is connected to the generator through a first contactor (“The resistive grid 114 typically includes … a plurality of contactors 120 that act as a switch to divert electricity from the alternator 110 [i.e., a generator] and the rectifier 112 [i.e., an AC/DC converter] to the resistors 118 as is desired.” See at least ¶ 28, FIG. 3.).
	Kumar ‘985 discloses a control module of the rectifier, and controlling a rectifier to output corresponding power according to a command of an energy management module. Kojima teaches calculating a demanded power according to an envelope curve of train speed versus traction force, and sending a level signal of a master controller as to output the demanded output power through an inverter to a motor. Takabayashi teaches setting an envelope curve of train speed versus regenerative braking force. Ikeda teaches a current sensor and a voltage sensor connected to a first control module and a generator, and the first control module is configured to monitor the state of the generator. Donnelly teaches measuring the output current and voltage of a rectifier with a current sensor and a voltage sensor, respectively. Tanaka teaches a current sensor and a voltage sensor connected to DC/DC converter, wherein the sensors monitor the state of the DC/DC converter. Schulte teaches the DC/DC converter is connected to an AC/DC converter. Kumar ‘916 teaches the AC/DC converter is connected to the generator through a first contactor.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Kumar ‘985, Kojima, Takabayashi, Ikeda, Tanaka, Donnelly, Tanaka, and Schulte with the feature of: the AC/DC converter is connected to the generator through a first contactor—as taught by Kumar ‘916—because it is a useful feature in the art. A contactor may provide enhanced safety reliability in the case of a power surge, thus enhancing the safety and redundancy of the system. Accordingly, the incorporation of this feature enhances energy management of a hybrid power supply system.

Rejection of Claim 4
Claim 4 is rejected under 35 U.S.C. § 103 as being unpatentable over Kumar ‘985  in view of Kojima, in view of Takabayashi, in view of Ikeda, and in view of Donnelly in view of Tanaka, in view of Schulte and in view of Kumar ‘916 as applied to claim 3 above, further in view of Tamagawa et al. (US6330498B2; from here on referred to as Tamagawa), in view of Emerson et al. (US20110001353A1; from here on referred to as Emerson), and in view of Sukhantankar et al. (US20220105793A1; from here on referred to as Sukhantankar).

As to claim 4, Kumar ‘985 discloses wherein the supercapacitor comprises a control module (Energy management processor 506 – See at least ¶ 61. Examiner notes that the energy management processor 506 may function as an nth control module (i.e., second, third, etc.) as—from what can be best understood from the disclosure—the control module of the rectifier is responsible for performing the claimed function. Indeed, the written description discloses, “the energy management module includes a plurality of control modules which communicate with respective components by MVBs” – Disclosure PGPUB ¶ 48. Hence, the control module of the rectifier may be considered as part of the energy management module. Therefore, an energy management module which performs the claimed function reads on the claimed limitation.).
	Kumar ‘985 fails to explicitly disclose a third control module. However, Kumar ‘985 discloses a control module that performs the function of a third control module. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the control module of Kumar ‘985 as the third control module, as doing so allows for individual control of the supercapacitor.  
	The combination of Kumar ‘985, Takabayashi, Ikeda, Donnelly, Tanaka, Schulte, and Kumar ‘916 fails to explicitly disclose: the control module is connected to a voltage sensor and a current sensor; the control module is configured to monitor the state of the supercapacitor; and the voltage sensor is configured to monitor the real-time output the voltage of the supercapacitor, and the current sensor is configured to monitor the real-time output current of the supercapacitor.
	However, Tamagawa teaches: the control module is connected to a voltage sensor and a current sensor; the control module is configured to monitor the state of the supercapacitor; and the voltage sensor is configured to monitor the real-time output the voltage of the supercapacitor, and the current sensor is configured to monitor the real-time output current of the supercapacitor (“The ultracapacitor 14 [i.e., supercapacitor] and the power drive unit 13 interconnected by wires connected to a current-voltage sensor 204 for detecting a voltage across the ultracapacitor 14 and a current outputted from or supplied to the ultracapacitor 14.” See at least col. 6. ll. 30–35). 
	Kumar ‘985 discloses a control module of the supercapacitor. Kojima teaches calculating a demanded power according to an envelope curve of train speed versus traction force, and sending a level signal of a master controller as to output the demanded output power through an inverter to a motor. Takabayashi teaches setting an envelope curve of train speed versus regenerative braking force. Ikeda teaches a current sensor and a voltage sensor connected to a first control module and a generator, and the first control module is configured to monitor the state of the generator. Donnelly teaches measuring the output current and voltage of a rectifier with a current sensor and a voltage sensor, respectively. Tanaka teaches a current sensor and a voltage sensor connected to DC/DC converter, wherein the sensors monitor the state of the DC/DC converter. Schulte teaches the DC/DC converter is connected to an AC/DC converter. Kumar ‘916 teaches the AC/DC converter is connected to the generator through a first contactor. Tamagawa teaches a voltage sensor and a current sensor that measures the voltage and current of a supercapacitor, respectively. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Kumar ‘985, Kojima, Takabayashi, Ikeda, Tanaka, Donnelly, Tanaka, Schulte, and Kumar ‘916 with the features of: the control module is connected to a voltage sensor and a current sensor; the control module is configured to monitor the state of the supercapacitor; and the voltage sensor is configured to monitor the real-time output the voltage of the supercapacitor, and the current sensor is configured to monitor the real-time output current of the supercapacitor—as taught by Tamagawa— because they are well-known features in the art. Using current and voltage sensors for control in hybrid locomotives is known in the art because these current and voltage values of components, such as the supercapacitor, are measured for control of said components. Accordingly, the incorporation of these features enhance energy management of a hybrid power supply system.
The combination of Kumar ‘985, Kojima, Takabayashi, Ikeda, Tanaka, Donnelly, Tanaka, Schulte, Kumar ‘916, and Tamagawa fails to explicitly disclose: the fuse is connected to the supercapacitor; and the fuse is configured to protect over-current.
However, Emerson teaches: the fuse is connected to the supercapacitor; and the fuse is configured to protect over-current (“Blocking current flow from one or more ultra-capacitor buffer modules 22 [i.e., a supercapacitor] into one or more propulsion inverters 17 and/or power rail 15 allows a security device (e.g., a fuse) to be included in one or more ultra-capacitor buffer modules 22 that is configured to disconnect one or more ultra-capacitor buffer modules 22 from main power unit 25.” See at least ¶ 18.). 
	Kumar ‘985 discloses a control module of the supercapacitor. Kojima teaches calculating a demanded power according to an envelope curve of train speed versus traction force, and sending a level signal of a master controller as to output the demanded output power through an inverter to a motor. Takabayashi teaches setting an envelope curve of train speed versus regenerative braking force. Ikeda teaches a current sensor and a voltage sensor connected to a first control module and a generator, and the first control module is configured to monitor the state of the generator. Donnelly teaches measuring the output current and voltage of a rectifier with a current sensor and a voltage sensor, respectively. Tanaka teaches a current sensor and a voltage sensor connected to DC/DC converter, wherein the sensors monitor the state of the DC/DC converter. Schulte teaches the DC/DC converter is connected to an AC/DC converter. Kumar ‘916 teaches the AC/DC converter is connected to the generator through a first contactor. Tamagawa teaches a voltage sensor and a current sensor that measures the voltage and current of a supercapacitor, respectively. Emerson teaches a fuse connected to a supercapacitor as to prevent over-current. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Kumar ‘985, Kojima, Takabayashi, Ikeda, Tanaka, Donnelly, Tanaka, Schulte, Kumar ‘916, and Tamagawa with the features of: the fuse is connected to the supercapacitor; and the fuse is configured to protect over-current—as taught by Emerson—because it is a useful feature in the art. A fuse may prevent over-current, thus its inclusion may enhance safety, reliability, and redundancy of the system. Accordingly, the incorporation of these features enhance energy management of a hybrid power supply system.
	The combination of Kumar ‘985, Kojima, Takabayashi, Ikeda, Tanaka, Donnelly, Tanaka, Schulte, Kumar ‘916, Tamagawa, and Emerson fails to explicitly disclose the input ends of the current sensor and the voltage sensor are connected to a fuse. However, the claimed limitation is obvious in light of the cited art, especially Tamagawa and Emerson. As mentioned above, Tamagawa teaches a voltage sensor and a current sensor that measures the voltage and current of a supercapacitor, respectively; and Emerson teaches a fuse connected to a supercapacitor as to prevent over-current. Whether the sensor is connected to the fuse, the supercapacitor, or anywhere on the circuit in-between the fuse and the supercapacitor would provide the same current and voltage reading, as the fuse does not affect these parameters. As such, one of ordinary skill in the art before the effective filing date of the invention would identify the fuse as the optimal placement of the voltage and current sensors as the sensors would also be protected in the case of an over-current. 
	The combination Kumar ‘985, Kojima, Takabayashi, Ikeda, Tanaka, Donnelly, Tanaka, Schulte, Kumar ‘916, Tamagawa, and Emerson fails to explicitly disclose: a third voltage sensor and a third current sensor. However, Tamagawa teaches a voltage sensor and a current sensor that measures the voltage and current of a supercapacitor, respectively; and the combination of the cited art, especially Tamagawa and Emerson, teaches that the input ends of the current sensor and the voltage sensor are connected to a fuse. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include a third voltage sensor and a third current sensor that perform the functions of the sensors taught by the cited art because doing so would enable a control system to both monitor and control the supercapacitor and the fuse in a more effective manner. 
	The combination of Kumar ‘985, Kojima, Takabayashi, Ikeda, Tanaka, Donnelly, Tanaka, Schulte, Kumar ‘916, Tamagawa, and Emerson fails to explicitly disclose: the fuse is connected to the DC/DC converter through a second contactor; and the second contactor is configured to contact or isolate the supercapacitor. 
	However, Sukhantankar teaches the supercapacitor is connected to the DC/DC converter through a second contactor; and the second contactor is configured to contact or isolate the supercapacitor (“Referring to FIG. 62, there is a power management system including a high voltage bus and a low voltage bus coupled together by a DC/DC power converter 6202. The high voltage bus is coupled to … a supercapacitor bank 6212. …. The system also includes a contactor 6222 coupled to the high voltage bus and a contactor 6224 coupled to the low voltage bus, each contactor being controllable by the DC/DC power converter 6202.” See at least ¶ 429, FIG. 62.).
	Kumar ‘985 discloses a control module of the supercapacitor. Kojima teaches calculating a demanded power according to an envelope curve of train speed versus traction force, and sending a level signal of a master controller as to output the demanded output power through an inverter to a motor. Takabayashi teaches setting an envelope curve of train speed versus regenerative braking force. Ikeda teaches a current sensor and a voltage sensor connected to a first control module and a generator, and the first control module is configured to monitor the state of the generator. Donnelly teaches measuring the output current and voltage of a rectifier with a current sensor and a voltage sensor, respectively. Tanaka teaches a current sensor and a voltage sensor connected to DC/DC converter, wherein the sensors monitor the state of the DC/DC converter. Schulte teaches the DC/DC converter is connected to an AC/DC converter. Kumar ‘916 teaches the AC/DC converter is connected to the generator through a first contactor. Tamagawa teaches a voltage sensor and a current sensor that measures the voltage and current of a supercapacitor, respectively. Emerson teaches a fuse connected to a supercapacitor as to prevent over-current. Sukhantankar teaches the supercapacitor is connected to the DC/DC converter through a second contactor.
While Sukhantankar does not explicitly teach that the fuse is connected to the DC/DC converter through a second contactor, the claim limitation is obvious in light of the cited art, especially Emerson and Sukhantankar. As mentioned above, Emerson teaches a fuse connected to a supercapacitor as to prevent over-current; and Sukhantankar teaches the supercapacitor is connected to the DC/DC converter through a second contactor. The combination of Emerson and Sukhantankar yields the limitation that the fuse is connected to the DC/DC converter through a second contactor. That is, a person of ordinary skill in the art before the effective filing date of the invention would set up the system in such a way that the current would start at the supercapacitor, go through the fuse, go through the second connector (or alternatively, go through the second connector and then go through the fuse), and then go to the DC/DC converter; or vice versa with the current starting at the DC/DC connector. Here, one of ordinary skill in the art would have been motivated to include this feature as the fuse and the connector would function in tandem to prevent power surge, over-current, and the like; thus enhancing safety, reliability, and redundancy of the system. Accordingly, the incorporation of these features enhance energy management of a hybrid power supply system.

Rejection of Claim 5
Claim 5 is rejected under 35 U.S.C. § 103 as being unpatentable over Kumar ‘985 in view of Kojima and in view of Takabayashi as applied to claim 1 above, further in view of Donnelly and in view of King et al. (US20070161455A1; from here on referred to as King).

As to claim 5, Kumar ‘985 discloses: wherein when the train is in a traction mode, the internal electric power pack and the supercapacitor provide power to the traction motor (“The overall capture and storage capabilities are preferably extended beyond the limits of … a battery subsystem operating alone. Such synergies can be extended to combinations of other storage subsystems, such as a battery and ultra-capacitor in combination.” See at least ¶ 41. “The electrical power stored in energy capture and storage 204 may be selectively supplied (e.g., via lines 210) to the energy tender traction motors 208.” See at least ¶ 43, FIGS. 2, 5.).
	The combination of Kumar ‘985, Kojima, and Takabayashi fails to explicitly disclose: providing power to the on-board load.
	However, Donnelly teaches: providing power to the on-board load (“The DC bus supplies power to a load control apparatus 108 [i.e., an on-board load].” See at least ¶ 80.).
	Kumar ‘985 discloses wherein when the train is in a traction mode, the internal electric power pack and the supercapacitor provide power to the traction motor. Kojima teaches calculating a demanded power according to an envelope curve of train speed versus traction force, and sending a level signal of a master controller as to output the demanded output power through an inverter to a motor. Takabayashi teaches setting an envelope curve of train speed versus regenerative braking force. Donnelly teaches providing power to the on-board load.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Kumar ‘985, Kojima, and Takabayashi with the feature of: providing power to the on-board load—as taught by Donnelly—because it is a well-known feature in the art. Electrical loads are common features in the art which need to be supplied with electrical power in order to function. Providing power to an electrical load is useful as the electrical load may perform useful functions, such as, for one example, controlling the level of supplied power to the traction motors. Accordingly, the incorporation of this feature enhances energy management of a hybrid power supply system.
	The combination of Kumar ‘985, Kojima, Takabayashi, and Donnelly fails to explicitly disclose: providing power in parallel.
	However, King teaches: providing power in parallel (“During operation, after the initial vehicle startup, the ultracapacitor 82 and the first energy storage unit 66, e.g. a battery, are electrically connected via the main contactor 94. During a first mode of operation when the vehicle is accelerating, power is supplied to the electric motor drive inverter 68 and thus the electrical device functioning as the motor 30 by a combination of both energy storage units 66 and 82 coupled in a substantially parallel arrangement.” See at least ¶ 26, FIG. 6.).
	Kumar ‘985 discloses wherein when the train is in a traction mode, the internal electric power pack and the supercapacitor provide power to the traction motor. Kojima teaches calculating a demanded power according to an envelope curve of train speed versus traction force, and sending a level signal of a master controller as to output the demanded output power through an inverter to a motor. Takabayashi teaches setting an envelope curve of train speed versus regenerative braking force. Donnelly teaches providing power to the on-board load. King teaches providing power in parallel. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Kumar ‘985, Kojima, Takabayashi, and Donnelly with the feature of: providing power in parallel—as taught by King—because it is a useful feature in the art. A parallel arrangement my increase current capability of the system, thus enabling more current to be provided to the traction motor and the on-board load. Accordingly, the incorporation of this feature enhances energy management of a hybrid power supply system.

Rejection of Claims 6 and 7
Claims 6 and 7 are rejected under 35 U.S.C. § 103 as being unpatentable over Kumar ‘985 in view of Kojima and in view of Takabayashi as applied to claim 1 above, further in view of Sukhantankar.

As to claim 6, Kumar ‘985 discloses: wherein when the train is braked, the supercapacitor quickly recovers the regenerative braking energy of the traction motor (“In one embodiment, present or anticipated dynamic braking energy is used to charge energy storage 204 [i.e., supercapacitor].” See at least ¶ 66.).
	Kumar ‘985 fails to explicitly disclose: wherein when the train is braked, the rectifier is at standby.
	However, Kojima teaches: wherein when the train is braked, the rectifier is at standby (“The diesel engine 10 revolves at an idling revolution speed when the output is zero [i.e., when the train is braked].” That is, when the train is braked (i.e., velocity is zero), the output of the motor is zero. Consequently, the rectifier is at standby as it receives no current. See at least col. 3, ll. 1–15, FIG. 2C.).
	Kumar ‘985 discloses when the  train is braked, the supercapacitor quickly recovers the regenerative braking energy of the traction motor. Kojima teaches when the train is braked, the rectifier is at standby.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kumar ‘985 with the feature of: wherein when the train is braked, the rectifier is at standby—as taught by Kojima—because it is a well-known feature in the art. When a train is braked or idling, the output of the engine will be zero, and the rectifier as such will not receive any electrical energy. Hence, the rectifier will effectively be at standby.
	The combination of Kumar ‘985, Kojima, and Takabayashi fails to explicitly disclose: wherein when the train is braked, the internal electric power pack runs at idle speed.
	However, Sukhantankar teaches: wherein when the train is braked, the internal electric power pack runs at idle speed (“When the engine is shutdown, the battery [i.e., internal electric power pack] will have sufficient charge to … meet idling constraints 16714.” That is, the internal electric power pack will run at an idle condition when the train is idle. See at least ¶ 684.).
	Kumar ‘985 discloses: when the train is braked, the supercapacitor quickly recovers the regenerative braking energy of the traction motor. Kojima teaches when the train is braked, the rectifier is at standby. Takabayashi teaches setting an envelope curve of train speed versus regenerative braking force. Sukhantankar teaches when the train is braked, the internal electric power pack runs at idle speed.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Kumar ‘985, Kojima, and Takabayashi with the feature of: wherein when the train is braked, the internal electric power pack runs at idle speed—as taught by Kojima—because it is a well-known feature in the art. When a train is braked or idling, it is known in the art to run an internal electric power pack in an idling condition. In this way, basic train operations can continue even though power is not generated by the engine. 

As to claim 7, Kumar ‘985 discloses: charging the supercapacitor (“In one embodiment, present or anticipated dynamic braking energy is used to charge energy storage 204  [i.e., supercapacitor].” See at least ¶ 66.) 
	The combination of Kumar ‘985, Kojima, and Takabayashi fails to explicitly disclose: wherein when the train is in an inert or static mode, the internal electric power pack runs at idle speed to maintain the current running speed of the train.
	However, Sukhantankar teaches: wherein when the train is in an inert or static mode, the internal electric power pack runs at idle speed to maintain the current running speed of the train (“The battery management circuit 16804 may determine a forecast regeneration event 16814  …. The charging execution circuit 16808 then selectively charges a vehicle energy storage system 16120 [i.e., the energy storage system—analogous to both an internal power pack—is charged] …. The battery management circuit 16804 may determine a future state of charge target 16812 corresponding to a desired level of charge at the beginning of the future engine shutdown condition [i.e., an inert or static mode] so that, when the engine is shutdown, the battery will have sufficient charge to … meet idling constraints 16714 [i.e., the internal electric power pack will run at idle speed in an inert or static mode].” See at least ¶ 684.).
	Kumar ‘985 discloses charging the supercapacitor. Kojima teaches calculating a demanded power according to an envelope curve of train speed versus traction force, and sending a level signal of a master controller as to output the demanded output power through an inverter to a motor. Takabayashi teaches setting an envelope curve of train speed versus regenerative braking force. Sukhantankar teaches when the train is in an inert or static mode, the internal electric power pack runs at idle conditions to maintain the current running speed of the train.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Kumar ‘985, Kojima, and Takabayashi with the feature of: wherein when the train is in an inert or static mode, the internal electric power pack runs at idle speed to maintain the current running speed of the train—as taught by Sukhantankar—because it is a well-known feature in the art. When a train is in a static or inert mode, it is known in the art to run an internal electric power pack in an idling condition. In this way, basic train operations can continue, such as maintaining the current running speed of the train, even though power is not generated by the engine.
	The combination of Kumar ‘985, Kojima, Takabayashi, and Sukhantankar fails to explicitly disclose charging the supercapacitor when the train is in an inert or static mode. However, Kumar ‘985 teaches charging a supercapacitor, and Sukhantakar teaches charging a vehicle energy storage system for an inert/static mode. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the feature of charging the supercapacitor when the train in an inert or static mode because it is a useful feature in the art. First, Examiner notes that the written disclosure of the claimed invention describes an inert mode or a static mode as when a train operates at idle speed. See Disclosure PGPUB, ¶ 51. Hence, the broadest reasonable interpretation of an inert or static mode encompasses a train with an idle engine performing braking. One with ordinary skill in the art would recognize that charging the supercapacitor in this scenario with regenerative braking would be useful as to ensure the supercapacitor is sufficiently charged for performing operations in an inert or a static mode. Accordingly, the incorporation of this feature enhances energy management of a hybrid power supply system.



Rejection of Claim 8
Claim 8 is rejected under 35 U.S.C. § 103 as being unpatentable over Kumar ‘985 in view of Kojima and in view of Takabayashi as applied to claim 1 above, further in view of Liu et al. (CN106114531A; from here on referred to as Liu), in view of Fratelli et al. (US20170267105A1; from here on referred to as Fratelli), and in view of Emerson.

As to claim 8, the combination of Kumar ‘985, Kojima, and Takabayashi fails to explicitly disclose: isolating the internal electric power pack when it fails.
	However, Liu teaches: isolating the internal electric power pack when it fails (“When the internal combustion power pack 101 fails, the isolation contactor is disconnected, and the system isolates the internal combustion power pack 101 to achieve the purpose of protecting the internal combustion power pack 101.” See at least ¶ 49.).
Kumar ‘985 discloses a hybrid power system comprising an energy management module, an internal electric power pack, a rectifier, a supercapacitor, and an inverter; wherein the system is configured to output a calculated demanded power to a motor. Kojima teaches calculating a demanded power according to an envelope curve of train speed versus traction force, and sending a level signal of a master controller as to output the demanded output power through an inverter to a motor. Takabayashi teaches setting an envelope curve of train speed versus regenerative braking force. Liu teaches isolating the internal electric power pack when it fails.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Kumar ‘985, Kojima, and Takabayashi with the feature of: isolating the internal electric power pack when it fails—as taught by Liu—because it is a useful feature in the art. Isolation of the power pack may prevent further damage of the hybrid power system in the case of power pack failure. Accordingly, the incorporation of this feature enhances energy management of a hybrid power supply system.
The combination of Kumar ‘985, Kojima, Takabayashi, and Liu fails to explicitly disclose: the supercapacitor supplies power to a train load to maintain the power supply for a period of time.
However, Fratelli teaches: the supercapacitor supplies power to a train load to maintain the power supply for a period of time; and the internal electric power pack supplies power to the train load to maintain the low-speed operation of the train (“The electrical load 10 is supplied with power by the stack of batteries [i.e., internal electric power pack] or, … by the array of supercapacitors 2, so as to transfer energy from the stack of batteries 4 or … from the array of supercapacitors 2 towards the electrical load 10.” See at least ¶ 26.). 
Kumar ‘985 discloses a hybrid power system comprising an energy management module, an internal electric power pack, a rectifier, a supercapacitor, and an inverter; wherein the system is configured to output a calculated demanded power to a motor. Kojima teaches calculating a demanded power according to an envelope curve of train speed versus traction force, and sending a level signal of a master controller as to output the demanded output power through an inverter to a motor. Takabayashi teaches setting an envelope curve of train speed versus regenerative braking force. Liu teaches isolating the internal electric power pack when it fails. Fratelli teaches the supercapacitor supplies power to a train load to maintain the power supply for a period of time.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Kumar ‘985, Kojima, Takabayashi, and Liu with the feature of: the supercapacitor supplies power to a train load to maintain the power supply for a period of time; and the internal electric power pack supplies power to the train load to maintain the low-speed operation of the train—as taught by Fratelli—because it is a useful feature in the art. Electrical loads are common features in the art which need to be supplied with electrical power in order to function. Providing power to an electrical load via a supercapacitor is useful as the electrical load may perform useful functions, such as, for example, controlling the level of supplied power to the traction motors, maintaining a power supply for a period of time, or maintaining a low-speed operation. Accordingly, the incorporation of this feature enhances energy management of a hybrid power supply system.
	The combination of Kumar ‘985, Kojima, Takabayashi, Liu, and Fratelli fails to explicitly disclose: when the supercapacitor fails and is isolated, the internal electric power pack supplies power to the train load to maintain the low-speed operation of the train.
	However, Emerson teaches when the supercapacitor fails and is isolated, an alternative energy source supplies power to the train load (“Blocking current flow from one or more ultra-capacitor buffer modules 22 [i.e., a supercapacitor] into one or more propulsion inverters 17 and/or power rail 15 [i.e., a propulsion inverter and/or a power rail may be considered a train load as they consume electric power] allows a security device (e.g., a fuse) to be included in one or more ultra-capacitor buffer modules 22 that is configured to disconnect one or more ultra-capacitor buffer modules 22 from main power unit 25 … thereby isolating one or more ultra-capacitor buffer modules 22 from rest of railcar 23. [i.e., the supercapacitor is isolated].” See at least ¶ 18.). 
Kumar ‘985 discloses a hybrid power system comprising an energy management module, an internal electric power pack, a rectifier, a supercapacitor, and an inverter; wherein the system is configured to output a calculated demanded power to a motor. Kojima teaches calculating a demanded power according to an envelope curve of train speed versus traction force, and sending a level signal of a master controller as to output the demanded output power through an inverter to a motor. Takabayashi teaches setting an envelope curve of train speed versus regenerative braking force. Liu teaches isolating the internal electric power pack when it fails. Fratelli teaches the supercapacitor supplies power to a train load to maintain the power supply for a period of time. Emerson teaches when the supercapacitor fails and is isolated, an alternative energy source supplies power to the train load.
In light of the cited art, the claim limitation is obvious, especially in light of Fratelli and Emerson. As mentioned above, Fratelli teaches the supercapacitor supplies power to a train load to maintain the power supply for a period of time; and Emerson teaches when the supercapacitor fails and is isolated, an alternative energy source supplies power to the train load. One of ordinary skill in the art before the effective filing date of the invention would have combined the invention of Emerson with the invention of Fratelli to result in the limitation of when the supercapacitor fails and is isolated, the internal electric power pack supplies power to the train load to maintain the low-speed operation of the train, because it is a useful feature in the art. By utilizing the internal electric power pack, the train load can still be provided with power in the case that a supercapacitor fails and is isolated and power cannot be drawn from an external power source such as a power rail. Accordingly, the incorporation of this feature enhances energy management of a hybrid power supply system.

Rejection of Claim 9
Claim 9 is rejected under 35 U.S.C. § 103 as being unpatentable over Kumar ‘985 in view of Kojima and in view of Takabayashi as applied to claim 1 above, further in view of Miyauchi et al. (JP4340614B2; from here on referred to as Miyauchi) and in view of Iannuzzi et al. ("Metro trains equipped onboard with supercapacitors: A control technique for energy saving," SPEEDAM 2010, 2010, pp. 750-756, doi: 10.1109/SPEEDAM.2010.5542102; from here on referred to as Iannuzzi).

As to claim 9, the combination of Kumar ‘985, Kojima, and Takabayashi fails to explicitly disclose wherein the power of the internal electric power pack is 360 to 390 kW. 
	However, Miyauchi teaches wherein the power of the internal electric power pack is 360 to 390 kW (“It is determined whether or not the output power
of the battery [i.e., internal electric power pack] is steep as compared with the threshold value α.” That is, the output power of the battery is compared to threshold value α; in this sense, the output power of the battery is necessarily capable of reaching the threshold value α. See at least ¶ 24. “The threshold value α is 375 kW.” That is, the power of the internal electric power pack is between 360 to 390 kW. See at least ¶ 25). 
	Kumar ‘985 discloses a hybrid power system comprising an energy management module, an internal electric power pack, a rectifier, a supercapacitor, and an inverter; wherein the system is configured to output a calculated demanded power to a motor. Kojima teaches calculating a demanded power according to an envelope curve of train speed versus traction force, and sending a level signal of a master controller as to output the demanded output power through an inverter to a motor. Takabayashi teaches setting an envelope curve of train speed versus regenerative braking force. Miyauchi teaches wherein the power of the internal electric power pack is 360 to 390 kW.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Kumar ‘985, Kojima, and Takabayashi with the feature of: wherein the power of the internal electric power pack is 360 to 390 kW—as taught by Miyauchi—because it is a well-known feature in the art. As shown by Miyauchi, it is known in the art that internal electric power packs may have an output power ranging from 360 to 390 kW, as such output power is needed for optimal performance of the hybrid locomotive.
	The combination of Kumar ‘985, Kojima, Takabayashi, and Miyauchi fails to explicitly disclose: the power of the supercapacitor is 300 to 450 kW. 
	However, Iannuzzi teaches: the power of the supercapacitor is 300 to 450 kW (“The maximum power peak to be recovered by the supercapacitors … is … 899 kW.” See at least p. 3. Examiner notes that the range of 300 to 450 kW is well below the maximum of power of 899 kW. Therefore, the supercapacitors are able to have a power between 300 to 450 kW.).
	Kumar ‘985 discloses a hybrid power system comprising an energy management module, an internal electric power pack, a rectifier, a supercapacitor, and an inverter; wherein the system is configured to output a calculated demanded power to a motor. Kojima teaches calculating a demanded power according to an envelope curve of train speed versus traction force, and sending a level signal of a master controller as to output the demanded output power through an inverter to a motor. Takabayashi teaches setting an envelope curve of train speed versus regenerative braking force. Miyauchi teaches wherein the power of the internal electric power pack is 360 to 390 kW. Iannuzzi teaches the power of the supercapacitor is 300 to 450 kW. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Kumar ‘985, Kojima, Takabayashi, and Miyauchi with the feature of: the power of the supercapacitor is 300 to 450 kW—as taught by Iannuzzi— because it is a well-known feature in the art. As shown by Iannuzzi, it is known in the art that supercapacitors may be able to intake power ranging from and exceeding 360 to 390 kW, as such output power is needed for optimal performance of the hybrid locomotive.

Rejection of Claim 10
Claim 10 is rejected under 35 U.S.C. § 103 as being unpatentable over Kumar ‘985 in view of Liu, in view of Kojima, in view of Sukhantankar, in view of Fratelli, and in view of Emerson.

As to claim 10, Kumar ‘985 discloses: 
	an energy management module (Energy management system 502– see at least ¶ 59, FIG. 5.);
	with an internal electric power pack and a supercapacitor, supplying power to an inverter together (“Energy storage 204 [which comprises an internal electric power pack and a supercapacitor] provides secondary electric power (e.g. to a traction bus connected to inverters 106 to assist in motoring).” See at least ¶ 63, FIG. 5. Examiner notes that the energy capture & storage system 204 may comprise both an internal electric power pack and a supercapacitor, as Kumar ‘985 discloses: “The overall capture and storage capabilities are preferably extended beyond the limits of … a battery subsystem operating alone. Such synergies can be extended to combinations of other storage subsystems, such as a battery and ultra-capacitor in combination.” ¶ 41.);
	consuming, with on-board devices and braking resistors, the regenerative braking electricity (“The energy generated in the dynamic braking mode is typically transferred to resistance grids 110 [analogous to an on-board device and braking resistor].” See at least ¶ 6. );
	absorbing, with the supercapacitor and the on-board devices, the regenerative braking electricity (“In one embodiment, present or anticipated dynamic braking energy is used to charge energy storage 204 [i.e., supercapacitor].” See at least ¶ 66.); and 
	charging the supercapacitor by an external power supply (“The optional energy source 504 [i.e., external power supply] may be a second engine … or a completely separate power source … for charging energy storage 204.” See at least ¶ 60, FIG. 5.). 
	Kumar ‘985 fails to explicitly disclose: when a train is in a traction mode, determining, with an energy management module, whether a terminal voltage of a supercapacitor is greater than a first set voltage value of the supercapacitor; in response to the determining that the terminal voltage of the supercapacitor is greater than the first set voltage value, controlling, with the energy management module, a rectifier to be turned on; in response to determining that the terminal voltage of the supercapacitor is smaller than the first set voltage value, controlling, with the energy management module, the rectifier to be turned on, and charging, with the internal electric power pack, the supercapacitor until the terminal voltage of the supercapacitor reaches the first set voltage value; and when the internal electric power pack fails, controlling, with the energy management module, the internal electric power pack and the rectifier to stop.
	However, Liu teaches:
	when a train is in a traction mode, determining, with an energy management module, whether a terminal voltage of a supercapacitor is greater than a first set voltage value of the supercapacitor (“When the voltage of the super capacitor 103 reaches the set value [i.e., first set voltage value], the traction inverter 105 and the auxiliary inverter 106 are activated, and the train starts.” See at least ¶ 40.);
	in response to the determining that the terminal voltage of the supercapacitor is greater than the first set voltage value, controlling, with the energy management module, a rectifier to be turned on (“When the voltage of the super capacitor 103 reaches the set value [i.e., first set voltage value], the traction inverter 105 and the auxiliary inverter 106 are activated, and the train starts.” See at least ¶ 40. Examiner notes that the activation of the inverter will necessarily result in the rectifier being turned on, as energy will flow through the rectifier as it is generated by the motor.); 
	in response to determining that the terminal voltage of the supercapacitor is smaller than the first set voltage value, controlling, with the energy management module, the rectifier to be turned on, and charging, with the internal electric power pack, the supercapacitor until the terminal voltage of the supercapacitor reaches the first set voltage value (“The DC chopper 104 will charge the super capacitor 103 until the voltage of the super capacitor 103 reaches the set value.” See at least ¶ 39); and
	when the internal electric power pack fails, controlling, with the energy management module, the internal electric power pack and the rectifier to stop (“When the internal combustion power pack 101 fails, the isolation contactor is disconnected, and the system isolates the internal combustion power pack 101 to achieve the purpose of protecting the internal combustion power pack 101.” See at least ¶ 49. Examiner notes that the rectifier will necessarily stop if it stops receiving energy from the internal electric power pack.). 
	Kumar ‘985 discloses an energy management module configured for the energy management of a hybrid power supply system, and a supercapacitor configured to supply power to an inverter together with an internal electric power pack. Liu teaches comparing the terminal voltage of a supercapacitor to a set voltage value and charging the supercapacitor when its terminal voltage is below the set voltage value; and when the internal electric power pack fails, controlling, with the energy management module, the internal electric power pack and the rectifier to stop.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kumar ‘985 with the features of: when a train is in a traction mode, determining, with an energy management module, whether a terminal voltage of a supercapacitor is greater than a first set voltage value of the supercapacitor; in response to the determining that the terminal voltage of the supercapacitor is greater than the first set voltage value, controlling, with the energy management module, a rectifier to be turned on; in response to determining that the terminal voltage of the supercapacitor is smaller than the first set voltage value, controlling, with the energy management module, the rectifier to be turned on, and charging, with the internal electric power pack, the supercapacitor until the terminal voltage of the supercapacitor reaches the first set voltage value; and when the internal electric power pack fails, controlling, with the energy management module, the internal electric power pack and the rectifier to stop—as taught by Liu—because they are useful features in the art. By comparing the terminal voltage of a supercapacitor to a set voltage value, proper actions pertaining to the voltage of the supercapacitor may be taken in order to ensure optimal performance of the hybrid power supply system. Accordingly, the incorporation of these features enhance energy management of a hybrid power supply system.
	The combination of Kumar ‘985 and Liu fails to explicitly disclose a second set voltage value, a third set voltage value, and a fourth set voltage value. However, the mere duplication of parts has no patentable significance unless a new and unexpected result is produced. See MPEP § 2144.  
	The combination of Kumar ‘985 and Liu fails to explicitly disclose: when the train is braked, controlling, with the energy management module, the rectifier to stand by; and when the train is in an inert mode or a static mode, controlling, with the energy management module, the rectifier to operate.
	However, Kojima teaches: when the train is braked, controlling, with the energy management module, the rectifier to stand by; and when the train is in an inert mode or a static mode, controlling, with the energy management module, the rectifier to operate (“The diesel engine 10 revolves at an idling revolution speed when the output is zero [i.e., when the train is braked].” That is, when the train is braked (i.e., velocity is zero), the output of the motor is zero. Consequently, the rectifier is at standby as it receives no current. Additionally, when the train is operating, the rectifier will operate if it receives an electrical current from the motor. See at least col. 3, ll. 1–15, FIG. 2C.).
	Kumar ‘985 discloses an energy management module configured for the energy management of a hybrid power supply system, and a supercapacitor configured to supply power to an inverter together with an internal electric power pack. Liu teaches comparing the terminal voltage of a supercapacitor to a set voltage value and charging the supercapacitor when its terminal voltage is below the set voltage value. Kojima teaches controlling the rectifier to stand by when the train is braked, and to operate when the train is in an inert or a static mode.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Kumar ‘985 and Liu with the feature of: when the train is braked, controlling, with the energy management module, the rectifier to stand by; and when the train is in an inert mode or a static mode, controlling, with the energy management module, the rectifier to operate—as taught by Kojima—because it is a well-known feature in the art. When a train is braked or idling, the output of the engine will be zero, and the rectifier as such will not receive any electrical energy. Hence, the rectifier will effectively be at standby. That said, if any electrical current is generated when the train is in an inert or a static mode, the rectifier will operate and rectify the received electrical current. 
	The combination of Kumar ‘985, Liu, and Kojima fails to explicitly disclose: when the train is braked, controlling, with the energy management module, the internal electric power pack to run at idle speed; and when the train is in an inert mode or a static mode, controlling, with the energy management module, the internal electric power pack to run at idle speed.
	However, Sukhantankar teaches: when the train is braked, controlling, with the energy management module, the internal electric power pack to run at idle speed; and when the train is in an inert mode or a static mode, controlling, with the energy management module, the internal electric power pack to run at idle speed (“When the engine is shutdown, the battery [i.e., internal electric power pack] will have sufficient charge to … meet idling constraints 16714.” That is, the internal electric power pack will run at an idle condition when the train is idle. See at least ¶ 684.).
	Kumar ‘985 discloses an energy management module configured for the energy management of a hybrid power supply system, and a supercapacitor configured to supply power to an inverter together with an internal electric power pack. Liu teaches comparing the terminal voltage of a supercapacitor to a set voltage value and charging the supercapacitor when its terminal voltage is below the set voltage value. Kojima teaches controlling the rectifier to stand by when the train is braked, and to operate when the train is in an inert or a static mode. Sukhantankar teaches running the internal electric power pack at an idle mode when the train is braked, in an inert mode, or in a static mode. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Kumar ‘985, Liu, and Kojima with the feature of: when the train is braked, controlling, with the energy management module, the internal electric power pack to run at idle speed; and when the train is in an inert mode or a static mode, controlling, with the energy management module, the internal electric power pack to run at idle speed—as taught by Sukhantankar— because it is a well-known feature in the art. When a train is in a static or inert mode, it is known in the art to run an internal electric power pack in an idling condition. In this way, basic train operations can continue, such as maintaining the current running speed of the train, even though power is not generated by the engine.
	The combination of Kumar ‘985, Liu, Kojima, and Sukhantankar fails to explicitly disclose: supplying, with the supercapacitor, power to a train load to maintain the power supply for a period of time.
	However, Fratelli teaches: supplying, with the supercapacitor, power to a train load to maintain the power supply for a period of time (“The electrical load 10 is supplied with power by the stack of batteries [i.e., internal electric power pack] or, … by the array of supercapacitors 2, so as to transfer energy from the stack of batteries 4 or … from the array of supercapacitors 2 towards the electrical load 10.” See at least ¶ 26.). 
	Kumar ‘985 discloses an energy management module configured for the energy management of a hybrid power supply system, and a supercapacitor configured to supply power to an inverter together with an internal electric power pack. Liu teaches comparing the terminal voltage of a supercapacitor to a set voltage value and charging the supercapacitor when its terminal voltage is below the set voltage value. Kojima teaches controlling the rectifier to stand by when the train is braked, and to operate when the train is in an inert or a static mode. Sukhantankar teaches running the internal electric power pack at an idle mode when the train is braked, in an inert mode, or in a static mode. Fratelli teaches supplying, with the supercapacitor, power to a train load to maintain the power supply for a period of time.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Kumar ‘985, Liu, Kojima, and Sukhantankar with the feature of: supplying, with the supercapacitor, power to a train load to maintain the power supply for a period of time—as taught by Fratelli—because it is a useful feature in the art. Electrical loads are common features in the art which need to be supplied with electrical power in order to function. Providing power to an electrical load via a supercapacitor is useful as the electrical load may perform useful functions, such as, for example, controlling the level of supplied power to the traction motors, maintaining a power supply for a period of time, or maintaining a low-speed operation. Accordingly, the incorporation of this feature enhances energy management of a hybrid power supply system.
	The combination of Kumar ‘985, Liu, Kojima, Sukhantankar, and Fratelli fails to explicitly disclose: controlling, with the energy management module, the supercapacitor to be isolated; and controlling the internal electric power pack to supply power to train traction loads and auxiliary loads.
	However, Emerson teaches: controlling, with the energy management module, the supercapacitor to be isolated; and, when the supercapacitor fails, controlling an alternative energy source instead of a supercapacitor to supply power to train traction loads and auxiliary loads (“Blocking current flow from one or more ultra-capacitor buffer modules 22 [i.e., a supercapacitor] into one or more propulsion inverters 17 and/or power rail 15 [i.e., a propulsion inverter and/or a power rail may be considered a train load as they consume electric power] allows a security device (e.g., a fuse) to be included in one or more ultra-capacitor buffer modules 22 that is configured to disconnect one or more ultra-capacitor buffer modules 22 from main power unit 25 … thereby isolating one or more ultra-capacitor buffer modules 22 from rest of railcar 23. [i.e., the supercapacitor is isolated].” See at least ¶ 18.). 
	Kumar ‘985 discloses an energy management module configured for the energy management of a hybrid power supply system, and a supercapacitor configured to supply power to an inverter together with an internal electric power pack. Liu teaches comparing the terminal voltage of a supercapacitor to a set voltage value and charging the supercapacitor when its terminal voltage is below the set voltage value. Kojima teaches controlling the rectifier to stand by when the train is braked, and to operate when the train is in an inert or a static mode. Sukhantankar teaches running the internal electric power pack at an idle mode when the train is braked, in an inert mode, or in a static mode. Fratelli teaches supplying, with the supercapacitor, power to a train load to maintain the power supply for a period of time. Emerson teaches controlling, with the energy management module, the supercapacitor to be isolated; and, when the supercapacitor fails, controlling an alternative energy source instead of a supercapacitor to supply power to train traction loads and auxiliary loads.
	In light of the cited art, the claim limitation is obvious, especially in light of Fratelli and Emerson. As mentioned above, Fratelli teaches the supercapacitor supplies power to a train load to maintain the power supply for a period of time; and Emerson teaches when the supercapacitor fails and is isolated, an alternative energy source supplies power to the train load. One of ordinary skill in the art before the effective filing date of the invention would have combined the invention of Emerson with the invention of Fratelli to result in the limitation of when the supercapacitor fails and is isolated, the internal electric power pack supplies power to the train load. Indeed, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Kumar ‘985, Liu, Kojima, Sukhantankar, and Fratelli with the features of: controlling, with the energy management module, the supercapacitor to be isolated; and, when the supercapacitor fails, controlling an alternative energy source instead of a supercapacitor to supply power to train traction loads and auxiliary loads—as taught by Emerson—because it is a useful feature in the art. By utilizing the internal electric power pack, the train load can still be provided with power in the case that a supercapacitor fails and is isolated and power cannot be drawn from an external power source such as a power rail. Accordingly, the incorporation of this feature enhances energy management of a hybrid power supply system.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIO C GONZALEZ whose telephone number is (571)272-5633. The examiner can normally be reached M–F, 9:00–6:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey S. Jabr can be reached on (571) 272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.C.G./Examiner, Art Unit 3668
/Fadey S. Jabr/Supervisory Patent Examiner, Art Unit 3668